           Case 7:20-cv-00021-DC Document 35-1 Filed 10/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               MIDLAND DIVISION

 YADIRA URANGA,                                 §
                                                §
                        Plaintiff,              §
                                                §
                                                §
 v.                                             §       CIVIL ACTION NO. 7:20-CV-21
                                                §
 MIDLAND ODESSA URBAN                           §
 TRANSIT DISTRICT, CITY OF                      §
 ODESSA, TEXAS, CITY OF                         §
 MIDLAND, TEXAS, RATP DEV                       §
 USA, INC., and MIDLAND-                        §
 ODESSA TRANSIT                                 §
 MANAGEMENT, INC.,                              §
                                                §
                        Defendants.             §       JURY DEMANDED

               ORDER GRANTING JOINT AGREED MOTION TO
      EXTEND EXPERT, DISCOVERY AND DISPOSITIVE MOTIONS DEADLINES

       On this day came to be considered Plaintiff YADIRA URANGA and Defendants

MIDLAND ODESSA URBAN TRANSIT DISTRICT, CITY OF ODESSA, TEXAS, CITY OF

MIDLAND, TEXAS, RATP DEV USA, INC., and MIDLAND-ODESSA TRANSIT

MANAGEMENT, INC.’s Joint Agreed Motion to Extend Expert, Discovery and Dispositive

Motions Deadlines (the “Motion”). The Court, having considered the Motion, the evidence cited

therein, and any responses thereto, is of the opinion that the Motion is well taken and should in all

respects be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendants’ expert

deadline is extended to November 11, 2020, the discovery deadline is extended to December 31,

2020 and the dispositive motions deadline is extended to February 1, 2021.

       SO ORDERED.

                                              UNITED STATES DISTRICT JUDGE


27061597
